Case 2:21-cv-11224-AJT-KGA ECF No. 1-1, PagelD.26 Filed 05/25/21 Page 1 of 2

Exhibit A

to
Complaint

 

 
Case 2:21-cv-11224-AJT-KGA ECF No. 1-1, PagelD.27 Filed 05/25/21 Page 2 of 2
Original - Retum

 

icy
CoP’ -
Approved, SCAG 2d om:
STATE OF MICHIGAN CASE NO.
271) JUDICIAL DISTRICT SUBPOENA 18-02177
JUDICIAL CIRCUIT Order to Appear and/or Produce
COUNTY PROBATE

 

 

 

Court telephone no.

Court address = 015 Biddle Ave. Wyandotte, MI 48192
734-324-4475

 

Pofice Report No. (if applicable): | 8-02177

 

 

 

 

Pigintittis VPestionor(s) Ostandsni(s/Responcentis)
) People of the State of Michigan y_ | Thomas Arthur Sarmowski II
cs Megan Ashlee Sarnowski
esate Tere m Ps Cc
[] Civil (4) Criminal Fares, icoal

 

 

 

[) Probate In the matter of

 

 

In the Name of the People of the State of Michigan. TO:
Thomas Arthur Sarnowski II and Megan Ashice Sarnowski - or residents at 1270 Lincoln Sueect Wyandotle, ME 48192

It you require spocial accommodations to wan the court because of disabilities, plaase contact the court immediately to make arrangements.

YOU ARE ORDERED TO:

 

“1. Appear personally at the time and place stated below: You may be required to sppesr from time to time snd dy to day until oxcused

LJ Thecourteddressabove |_| Other:
Usy [Date Time

 

 

—

 

 

 

 

52. Testify at trial / examination / hearing.

(23. Producelpermit inspection or copying of the following items: Produce and turn over two dogs to the Wyandotte Police. The dogs

are desovibed as onc tun in color, the other is brown in color. The dogs are located at the residence of 1270 Lincoln St. in Wyandatte,

 

MI 48192. The Dogs are described as being Pit bulls or similar mixed breed,

[4 Testify as to your assets, and bring with you the items listed in line 3 above.

OS. Testify at deposition.
C16. Abide by the sttached prohibition against transferring or disposing of property. (MCL 600.6104(2), 600.6116, or 600.6119.)
Other. Provide all Veierinarian Gocuments, papers and shot meords for the 2 dogs residing at 1270 Lincoln Wyandotte MJ 48192.

 

As [Porson requesting eubpoerns ~ -sesee m0. —_—]
* | Detective Devin Geiger T34-324.4405

Aadresz ~

| 2015 Biddle Ave.

City Siste z Zp
Wyandotte MI 48192

 

 

 

NOTE: |3 requesting 6 debtor's examination under MCL 600.6110, or an injunction under item 6. this subpoens

must be Issued by a juggs. For a debtor exarnination, the stidavk of dedtor examination on the other side of tt
form must sive be completed Dehtee’: scxwle can wld be discovered through MOR Z.905 without the nood fo

an alfidayn of debtor examination or issvance of this subpoena by 4 jucga

FAILURE TOOBEY THE COMMANDS OF THE SUBPOENAOR TO APPEARAT THE STAT
TIME AND PLACE MAY SUBJECT YOU T NALTY FOR CONTEMPT OF COURT.

| ea Court use only
Rares =a. - “Role (CD Served (J Not served |

 

  

 

Lain

 

 

 
